Order filed August 16, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00221-CV
                                   ____________

                        CHARLIE ESPARZA, Appellant

                                         V.

                           HENRI OLIVIER, Appellee


                On Appeal from the County Court at Law No 2
                          Galveston County, Texas
                     Trial Court Cause No. CV-0080621

                                      ORDER

      This is an appeal from a judgment signed March 19, 2018. The notice of
appeal was filed March 26, 2018. The clerk’s record was filed July 25, 2018. The
reporter’s record has not been filed. The court reporter responsible for preparing the
record in this appeal informed the court appellant has not made arrangements to pay
for the record. See Tex. R. App. P. 35.3(b)(3).

      On July 26, 2018, the clerk of this court notified appellant that we would
consider and decide those issues that do not require a reporter’s record unless
appellant provided this court with proof that she has paid or made arrangements to
pay for the record. Such proof was due by August 10, 2018. See Tex. App. P.37.3(c).
Appellant did not file such proof or other response.

      Accordingly, we order appellant to file a brief in this appeal by September
17, 2018. If appellant fails to comply with this order, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).

                                    PER CURIAM